Title: Ferdinando Fairfax to Thomas Jefferson, 20 April 1818
From: Fairfax, Ferdinando
To: Jefferson, Thomas


                    
                        Dear sir,
                        Washington
20th Apr: ’18.
                    
                    I know that you must be very much plagued with Letters & communications of all descriptions: it is a Tax upon your celebrity; which makes most of your fellow Citizens solicitous of your approbation. This accompanies a little production that appeared to me adapted to the present posture of affairs: but I do not solicit of you an answer to this, unless both leisure and inclination should render it entirely convenient.
                    Most respectfully
                    
                        I am, Dear Sir—&c
                        F: Fairfax
                    
                